Citation Nr: 1314357	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcohol abuse, secondary to PTSD.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

By its decision of November 10, 2011, the Board of Veterans' Appeals (Board) granted an initial rating of 50 percent for PTSD, but denied entitlement to any rating in excess of 50 percent.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate the Board's denial of a rating in excess of 50 pecent and remand the matter for additional review.  The Court by its April 2012 order granted the parties' joint motion and the case has since been returned to the Board for review.  

In his February 2013 submission, the Veteran's attorney raised the issue of the Veteran's entitlement to a TDIU, with submission of evidence in support thereof and a waiver for its initial review by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an initial or increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  To that end, that matter, although undeveloped to date, is within the Board's jurisdiction for its consideration.  

The issue of entitlement to service connection for alcohol abuse, secondary to service-connected PTSD, is reasonably raised by the record and that matter is inextricably intertwined with the question of TDIU entitlement.  Further actions as set forth below are needed to permit the Board to address fully the question of TDIU entitlement.  

This appeal is REMANDED directly to the RO based on the Veteran's representation by a private attorney.  VA will notify the Veteran if further action is required on his part.


REMAND

In their joint motion, the parties concluded that the Board in its November 2011 decision had failed to provide an adequate statement of the reasons and bases for its denial of an initial rating in excess of 50 percent for PTSD.  Specifically, error was assigned on the basis of the Board's failure to adequately explain why a VA examiner's findings on an October 2008 examination were not evidence that a 70 percent rating was warranted, despite having noted the import of the Global Assessment of Functioning (GAF) scale score and the fact that a GAF score of 60 was assigned by the VA examiner on that occasion.  The Board's erroneous reference to the word major in describing the impairment necessary for the higher rating was also cited.  

The Board's further review of the record indicates that a VA examination has not been afforded the Veteran in this instance since October 2008.  While he was evaluated during the course of VA outpatient treatment in May 2009, the lapse of so many years since the conduct of a formal VA psychiatric or psychological examination identifies a need for updated clinical findings regarding the nature and severity of his PTSD.  Remand is required to afford the Veteran that examination.  

As indicated above, the Veteran has in the context of the current appeal raised the question of his TDIU entitlement, which has not to date been developed or adjudicated by the RO and for which a VA examination is deemed advisable.  In addition, clarification is needed from the Veteran's former employer as to the circumstances regarding his discontinuance of employment in early 2009.  In this regard, it is noted that the Veteran informed the VA examiner in October 2008 that he intended to retire from his job of 30 years with a petrochemical company in February 2009 at the age of 62 years, but there are one or more references in the subsequently developed record, to include his attorney's argument, that his employment was discontinued on the basis of his increasingly severe PTSD on or about December 1, 2008.  

The issue of entitlement to service connection for alcohol abuse, secondary to service-connected PTSD, was noted by the Board in November 2012 as having been reasonably raised by comments offered by a VA psychologist in a report of a VA examination in September 2008.  That matter has not to date been developed or adjudicated, but it is intertwined with the issue of TDIU as to require action on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, this appeal is REMANDED for the following actions:

1.  Undertake those actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claims for service connection for alcohol abuse, secondary to PTSD, and for a TDIU.  

2.  Obtain for inclusion in the Veteran's VA claims folder all VA treatment records, not already on file, which pertain to his service-connected disabilities.  

3.  Request from the Veteran's former employer written confirmation of the facts and circumstances regarding the Veteran's cessation of employment, to include the question of the actual date of last employment, whether the Veteran retired and on what date, and whether any such retirement was based on longevity or disability and, if disability, the nature of that disability.  

4.  Thereafter, afford the Veteran a VA psychological or psychiatric examination for the purpose of evaluating the nature and severity of his service-connected PTSD and the relationship, if any, between his PTSD and alcohol abuse.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  That examination should include a detailed review of the Veteran's psychological or psychiatric history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing.  All pertinent diagnoses should be fully detailed and a score on the GAF scale should be assigned solely on the basis of the Veteran's service-connected PTSD for the entirety of the period from November 5, 2007, to the present.  If his PTSD was of varying severity during that time frame, the appropriate GAF score assigned should reflect that severity for that individual period.  

The VA examiner is asked to address the following questions and each opinion should be accompanied by a complete rationale:

a)  Is it at least as likely as not (50 percent or greater probability) that the rating criteria under 38 C.F.R. § 4.130 Diagnostic Code 9411, adequately describe the Veteran's disability level and symptomatology involving his PTSD?  A copy of the rating criteria for PTSD, as set forth in DC 9411, should be provided to the VA examiner for purposes of responding to this question.  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse, if any, is part and parcel of his service-connected PTSD or is otherwise secondary thereto (i.e., either directly caused or aggravated thereby)?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Initially adjudicate the issue of the Veteran's entitlement to service connection for alcohol abuse, secondary to PTSD, and if the benefit sought is denied, notify him in writing and advise him of his right to initiate an appeal and, then following the issuance of a statement of the case, to perfect any such appeal.  

6.  Afford the Veteran a VA examination in order to ascertain the effects of his service-connected disorders (PTSD; tinnitus; degenerative joint disease, tendonitis, and bursitis of the right knee; limitation of extension of the right knee; a scar of the right knee; or other disorder for which service connection is established) and their effect upon his employability.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  That examination should include a detailed review of the Veteran's history and current complaints, as well as a clinical evaluation and any and all indicated diagnostic testing. All pertinent diagnoses should be fully detailed. 

The VA examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.

7.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the issues on appeal on the basis of all of the evidence of record.  If is determined that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, but fails to meet the percentage requirements for eligibility for a TDIU set forth in 38 C.F.R. § 4.16(a), then refer the case to the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit sought by this appeal continues to be denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for further review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

